Exhibit SECTION: 24.10 BLOCK: 1 LOTS: 1, 1.2, 2 and 3 Premises: Cortlandt Towne Center Shopping Center, Town of Cortlandt Date:As of July 29, 2009 MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT ("this Mortgage") FROM ACADIA CORTLANDT LLC, a limited liability company organized and existing under the laws of Delaware ("Mortgagor") Address and Chief Executive Office of Mortgagor: c/o Acadia Realty Trust 1311 Mamaroneck Avenue, Suite 260 White Plains, New York 10605 TO BANK OF AMERICA, N.A., a national banking association, as Administrative Agent ("Mortgagee") Address of Mortgagee: One Bryant Park, 35th Floor New York, New York 10036 Mortgage Amount:$45,000,000 This instrument prepared by, and after recording please return to: Schiff Hardin LLP 900 Third Avenue, 23rd Floor New York, New York 10022 Attention:Paul G. Mackey, Esq. THE AMOUNT OF THIS MORTGAGE IS $45,000,000. MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, AND SECURITY AGREEMENT THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this "Mortgage") is made as of the 29th day of July, 2009, by ACADIA CORTLANDT LLC, a Delaware limited liability company, ("Mortgagor"), in favor of and for the benefit of BANK OF AMERICA, N.A., a national banking association, as Administrative Agent for itself and other lenders pursuant to the Loan Agreement defined below (together with its successors and assigns, "Mortgagee"). ARTICLE 1 Definitions; Granting Clauses; Secured Indebtedness Section 1.1.Principal Secured.This Mortgage secures the aggregate principal amount of up to $45,000,000 plus such additional amounts as Mortgagee may from time to time advance subsequent to a default by Mortgagor pursuant to the terms and conditions of this Mortgage, with respect to an obligation secured by a lien or encumbrance prior to the lien of this Mortgage or for the protection of the lien of this Mortgage, together with interest thereon.In the event that all or any part of the Premises is located in the State of New York, then, notwithstanding the language in the Granting Clause and Section 2.2 or anything else contained herein to the contrary, the maximum amount secured hereby at execution or which under any contingency may become secured hereby at any time hereafter is the Mortgage Amount and all interest, additional interest and late payment and prepayment charges in respect thereof, plus all amounts expended by Mortgagee following a default hereunder in respect of insurance premiums and real estate taxes, and all legal costs or expenses of collection of the debt secured hereby or of the defense or prosecution of the rights and lien created hereby. Section 1.2.Definitions. (a)In addition to other terms defined herein, each of the following terms shall have the meaning assigned to it, such definitions to be applicable equally to the singular and the plural forms of such terms and to all genders: "Additional Interest":Additional Interest as defined in the Loan Agreement. "Loan Agreement":Loan Agreement dated of even date herewith between Mortgagor and Mortgagee, as it may be from time to time amended, restated, modified, extended or supplemented. "Mortgagor":Acadia Cortlandt LLC, a Delaware limited liability company, whose address is c/o Acadia
